Citation Nr: 1755627	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  11-12 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an extraschedular evaluation for left ear hearing loss disability, currently rated as noncompensable.


REPRESENTATION

Veteran represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served as a member of the United States Air Force, with active duty service from June 1956 through March 1961. 

This appeal comes to the Board of Veterans' Appeals ("Board") from an April 2010 rating decision by the Department of Veterans Affairs ("VA") Regional Office ("RO") in St. Petersburg, Florida (hereinafter Agency of Original Jurisdiction ("AOJ")).  In pertinent part, the April 2010 rating decision granted the Veteran service connection for left ear hearing loss disability, effective September 4, 2009, and assigned a noncompensable initial disability rating.  

In December 2011, the Veteran testified before the undersigned Veterans Law Judge, at a Travel Board hearing held at the RO.  A transcript of this hearing has been reviewed and associated with the claims file. 

The Veteran's appeal has previously been before the Board.  In a January 2015 decision, the Board denied the Veteran's claim for entitlement to an initial compensable evaluation for his service-connected left ear hearing loss disability.  Thereafter, the Veteran appealed this denial to the United States Court of Appeals for Veterans Claims ("CAVC/Court").  In a December 2015 memorandum decision, the Court vacated the Board's January 2015 denial of entitlement to a compensable evaluation for the left ear hearing loss disability on an extraschedular basis.  The Court did not disturb the Board's January 2015 denial of the claim for a compensable disability rating for left ear hearing loss disability on a schedular basis. 

Most recently, in April 2016, the Board remanded the Veteran's appeal to the AOJ for further development.  Specifically, the Board requested the AOJ obtain an updated medical opinion which fully addressed the functional effects of the Veteran's left ear hearing loss disability.  The Board additionally requested that the AOJ forward the Veteran's appeal to the Under Secretary for Benefits for consideration of the assignment of extraschedular rating under the provisions of 38 C.F.R. § 3.321.  The Board finds that the requested development has been completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  However, for the reasons discussed below, the Board finds that an additional remand is required before the Board is able to make a determination on the merits.  

Additionally, during the pendency of the Board's April 2016 remand, the Veteran raised the claim for entitlement to service connection for a right ear hearing loss disability and for an increased rating, on a schedular basis, for the service-connected left ear hearing loss disability.  The Board observes that the AOJ responded to these requests, in a November 29, 2017 letter, stating these claims were currently on appeal.  However, as discussed above, the December 2015 CAVC memorandum decision did not disturb the Board's January 2015 denial for an increased schedular evaluation of the left ear hearing loss disability.  Similarly, the Veteran did not appeal the Board's March 2014 decision, which found the Veteran did not submit new and material evidence sufficient to reopen his claim of entitlement to a right ear hearing loss disability.  Therefore, the Board does not have jurisdiction over these claims, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

This appeal was processed using Virtual VA and the Veterans Benefits Management System ("VBMS").  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, the Veteran's claim must be remanded before the Board is able to make a determination on the merits.  Specifically, the Board finds that the AOJ has not fully complied with VA's statutory duty to assist the Veteran in developing his claim.

In a March 2013 letter, the Veteran notified the AOJ that he continued to receive treatment for his left ear hearing loss disability at the Daytona Beach VA Medical Center ("VAMC").   Additionally, in this letter, the Veteran indicated that he wished the AOJ to obtain these medical records, dated from February 2, 2013 through the date of his correspondence.  However, it does not appear the AOJ has obtained any recent VA treatment records on the Veteran's behalf. 

VA's duty to assist includes obtaining records of relevant VA medical treatment.  38 U.S.C. §5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3).  As the Veteran has identified relevant outstanding medical records, the Board finds that a remand is required to obtain such evidence. 

Moreover, the Board finds the lack of updated VA medical records renders the July 2017 statement from the Under Secretary for Benefits inadequate.  In reviewing this July 2017 statement, the Board observes that the Under Secretary for Benefits concluded that there was insufficient evidence demonstrating that the Veteran would experience additional symptoms of his service-connected left ear hearing loss disability which were not already accounted for by the schedular rating criteria.  Based on this insufficient evidence, the Under Secretary for Benefits concluded that the Veteran was not entitled to an extraschedular evaluation.  As such, the AOJ should obtain a supplemental statement from the Under Secretary for Benefits or the Director, VA Compensation and Pension Service for consideration of the assignment of extraschedular rating, based upon the updated VA medical records. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should obtain the most current and updated version of the Veteran's VA treatment records from the Daytona Beach and Orlando VAMCs and associate these records with the Veteran's claims file.

The AOJ should also contact the Veteran, and, with his assistance, identify any additional outstanding records of pertinent medical treatment from VA or private health care providers that have treated him for his service-connected cervical and lumbar spine disabilities.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).

2. After any additional records are associated with the claims file, the AOJ should forward the case to the Under Secretary for Benefits or the Director, VA Compensation and Pension Service for consideration of the assignment of extraschedular rating under the provisions of 38 C.F.R. § 3.321.

3.  After completing the above development, the AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall, 11 Vet. App. 268 at 271.

4.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the claim on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case ("SSOC") and allow the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).





